Powell, J.,
concurring specially. I do not think that the so-called “binder” in this case, standing alone, would comply with our statute requiring all contracts of insurance to be in writing. It fails to show at least one essential element of a contract of insurance — the name of the person to be insured. But what was lacking in the “binder” was supplied by the daily report subsequently made out by the agent and accepted by the company. While a contract of insurance must be in writing, the writing need not be delivered to the insured. And under the principle announced in Capital City Brick Co. v. Atlanta Ice & Coal Co., supra, though the contract may rest wholly or in part in parol, if it becomes evidenced by writing at any time before the suit is filed, the statute requiring the writing becomes satisfied.